Citation Nr: 1431144	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-42 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the RO in Chicago, Illinois. 

The Veteran testified at a Board video conference hearing in April 2011 before the undersigned.  A hearing transcript has been associated with the claims file.  The Board remanded this case for additional development in September 2011 and April 2013.  The case has been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, to include schizoaffective disorder, was not "chronic" during active service.

2.  The Veteran's acquired psychiatric disability, to include schizoaffective disorder, has not been productive of symptoms continuously since service.

3.  The Veteran's acquired psychiatric disability, to include schizoaffective disorder, was not manifest to a compensable degree within one year of separation from service.

4.  There is no in-service event, injury, or disease to which the Veteran's current psychiatric disability may be related.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  May and August 2007 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in April 2011.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Additionally, as noted above, the Board remanded this issue in on two occasions for development of evidence to assist the Veteran with his appeal.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  As will be discussed below, the Veteran has denied ever telling anyone during service that he had any symptoms of a psychiatric disability.  The Veteran's service personnel records, to the extent they exist, have been associated with the claims file, as discussed further below.  The Veteran's VA treatment records are in the file.  Electronic and nonelectronic VA treatment records from 1992 to the present from the Edward Hines, Jr., VA Medical Center have been associated with the claims file.  The Veteran indicated that he had been treated at the West Side, now Jesse Brown, VA Medical Center in Chicago, Illinois, between 1977 and 1995.  
A February 2012 response from the Medical Center indicated that there were no nonelectronic records from 1977 to December 31, 1995, and his electronic records had already been obtained for the file.  The Veteran was notified of this in a June 2012 letter, wherein he was asked to provide any alternative evidence in his possession.  He did not respond.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Board concludes that the foregoing discharges VA's obligations to assist the Veteran in obtaining evidence in support of his claim.  38 C.F.R. § 3.159(e).  

The Veteran was afforded a July 2013 VA medical examination to obtain an opinion as to whether his psychiatric disability was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner arrived at a credibility determination regarding the Veteran with which the Board agrees, as discussed below.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board remanded this case in September 2011 and April 2013.  In April 2011, the Board instructed that the Agency of Original Jurisdiction (AOJ) obtain copies of the Veteran's records from the SSA, to include the decision and any medical records used to make the decision, be obtained for the claims file, that the Jesse Brown and Edward Hines, Jr., VA Medical Centers be contacted to obtain all outstanding records of care from the date of the Veteran's discharge to the present, and that the Veteran be provided with a VA examination and medical opinion.  As noted in the April 2013 remand, the SSA and Jesse Brown and Edward Hines, Jr., records requests were made.  The SSA records were obtained.  The VA Medical Centers provided records from 1995 through June 2012 and indicated that no further records were available prior to 1995.  An October 2011 VA examination and medical opinion were provided.  

The April 2013 Board remand determined that an October 2011 VA examination was not adequate for ratings purposes.  The Board remanded again to provide the Veteran with another VA examination and medical opinion.  That examination was conducted in July 2013.  The Board has found that examination and medical opinion are adequate for ratings purposes above.  The April 2013 Board remand also instructed that the Veteran's military personnel file, any Reserve service records, and VA treatment records from the Jesse Brown VA Medical Center from June 2012 to the present be obtained.  The AOJ had previously associated the Veteran's service treatment records with the claims file, which did not include any Reserve service records.  The Veteran's service personnel records were requested from the National Personnel Records Center (NPRC) and the Navy Personnel Command.  The Navy Personnel Command indicated in September and November 2013 that any records would be at the NPRC.  The NPRC provided all available records in May 2013.  The records received by VA contain a record that the Veteran was honorably discharged from the Naval Reserve in September 1980, but no more.  The Board notes that the AMC made an additional request to the NPRC by mail in December 2013.  The NPRC responded in April 2014 that it would only respond to requests made through the Personnel Information Exchange System (PIES).  The earlier request, resulting in the May 2013 records packet received from the NPRC, had been made through PIES.  The Board does not see a reason in the record for the additional December 2013 request.  Because the NPRC had already produced all records it could locate, the Board finds any error related to the December 2013 records request and the April 2014 response to be harmless.  The Board is unaware of any alternative locations at which the Veteran's Reserve service records could be found.  Thus, the Board finds that the NPRC records comprise the whole of the extant Reserve service records.  

The Board finds that the RO complied substantially with September 2011 and April 2013 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The record reflects that the Veteran has a diagnosis of schizoaffective disorder or schizophrenia.  The Veteran's VA treatment records generally show a diagnosis of schizoaffective disorder, such as a March 2007 mental health treatment note, but assessments in June and July 1996 diagnosed schizophrenia and a May 2009 evaluation found schizophrenia and a cognitive disorder related to schizophrenia.  Regardless of the precise diagnosis, the Veteran has a current psychiatric disability.  

Both schizophrenia and schizoaffective disorder are types of psychosis.  38 C.F.R. § 3.384.  Psychosis is a form of "chronic disease" for service connection purposes.  38 C.F.R. § 3.309(a).  If a "chronic disease" is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "Chronic diseases," including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his disability first manifested during service and has been continuously symptomatic since that time.  The Veteran testified at his April 2011 Board hearing that his symptoms began during service; he was paranoid and "would change" to deal with the stress of being out to sea.  Hr'g Tr. 3.  Also, he talked to himself.  Hr'g Tr. 4.  He explained that he did not inform any of his officers during service about his hearing voices.  Hr'g Tr. 6.  He also conceded that he could not otherwise be sure if he had these problems after service in the 1980s because it has been so long.  Hr'g Tr. 5. 

A VA psychologist in April 2007 noted similar statements from the Veteran and observed that these statements were "very much in keeping with [his] character in trying to be responsible, do as much as he can without complaint, trying not to burden others, etc." 

An October 2007 VA group therapy note also documents the Veteran's feeling that "he was ill when in the service, but not diagnosed."  This note also documents the Veteran's description of having a difficult time getting along with shipmates, such as them not wanting to give him any instruction and having a difficult time catching on to things/tasks.  He felt it was difficult for him to adapt to military life.  He felt isolated and alone, thus he kept to himself to avoid trouble due to racial tension.

Also potentially pertinent, several VA treatment records, such as in August 2007, April 2009, and September 2010, document the Veteran's report that he had learning difficulties as a child in school.

The Veteran has no medical experience, education, or training.  He is a lay person.  38 C.F.R. § 3.159(a).  He is competent to report his lay experiences, such as hearing voices and paranoia during his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Unfortunately, the Veteran's self-reported accounts of his symptoms are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (finding that the Board is obligated to assess the credibility and weight given to evidence).

The July 2013 VA examination report indicates that the Veteran's account of his symptoms had changed over time.  The July 2013 VA examination report acknowledged that some of the Veteran's accounts placed the onset of symptoms during service.  The examiner indicated that other accounts also provided by the Veteran showed onset of symptoms in 1990, particularly in March 1991, May 1996, December 2005, September and December 2006 records.  The examiner concluded that the Veteran's report of onset of symptoms was not reliable enough to form the basis of an opinion.  

VA mental health care notes from 2013 show that the Veteran is delusional about his service history.  An October 15, 2013 Psychiatry Attending note indicates that the Veteran claimed to have been shot 14 times in the back in Vietnam rescuing prisoners of war from the Mekong delta when he was a Navy SEAL.  He also claimed that he was about to receive a large amount of money from the government as he retired from the Navy the previous day.  A November 26, 2013 Psychiatry Attending note shows that the Veteran continued to insist that he still had money coming in from the Navy and military for "classified" work.  The Veteran's service personnel and treatment records show that he did not serve in Vietnam, was not shot during service, was not a Navy SEAL, and had been separated from service, including his self-reported Reserve service, for more than 30 years by late 2013.  While the Board does not believe that the Veteran has any intent to deceive, he appears to be incapable of reporting credibly his own history based on the inconsistencies in his recorded statements.  The Board cannot afford the Veteran's account of his lay observable symptoms probative weight.

The April and October 2007 VA treatment records which relate the Veteran's current psychiatric disability to service are dependent on the Veteran's statements of in-service onset of symptoms.  As just noted, the Board found these reports to lack credibility because of their inconsistency.  As such, the Board finds 2007 VA records to be no more probative than the Veteran's statements and affords them no weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating that the Board may reject a medical opinion/finding that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).

Next, the Board turns to the other evidence regarding onset of symptoms.

The Veteran's service personnel and treatment records are the only extent records contemporaneous with his service.  The Veteran's service personnel records show that he entered service in September 1974, completed training, and had over two years of sea service before separating in August 1977, as a radio operator.  The Veteran was given a top secret clearance in February 1976.  Performance evaluations from March, July, and August 1977 show that the Veteran received high marks in all categories.  These evaluations contradict the Veteran's statements in October 2007 about difficulties adapting to military life.  The Veteran's service treatment records do not show any complaints related to psychiatric functioning.  An August 1974 enlistment examination report indicates that the Veteran was psychiatrically normal on clinical examination.  The Veteran completed an August 1974 report of medical history on which he denied depression, excessive worry, and nervous trouble of any sort.  A July 1977 separation from service examination report also indicates that the Veteran was psychiatrically normal on clinical examination.  The Veteran completed a July 1977 report of medical history on which he again denied depression, excessive worry, and nervous trouble of any sort.  These contain no mention of a psychiatric disorder, unusual behavior, difficulty conforming to military life, or poor performance.  

The Veteran's SSA file contains several early assessments as to the date of onset of psychiatric symptoms.  The Veteran's family was interviewed in June 1996.  The interview report indicates that the Veteran was living alone in October 1990 when his apartment was robbed, forcing him to move back in with his family.  At the time, the Veteran was having difficulty at work.  His sister was also getting married and leaving home.  The Veteran was very upset by all these things.  The family reported that the Veteran "snapped" in December 1990, laying in the fetal position, banging objects on the floor, yelling, and asking the voices to stop.  A March 14, 1991, emergency room record states that the Veteran reporting hearing voices and reading other peoples' minds.  He stated that this had been going on for the past three to four months.  A March 15, 1991, psychiatric assessment indicates that the Veteran reported bizarre ideas for several months with suicidal urges.  He worked as a roofer and voices were telling him to jump off roofs while at work.  A May 1996 psychiatric evaluation for disability benefits contains a similar report of onset of symptoms in 1990.  A July 1996 evaluation indicates onset of symptoms in 1991.  These reports tend to prove that the onset of the Veteran's symptoms was approximately thirteen years after his separation from service.  

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran's current acquired psychiatric disorder was not chronic during service nor productive of symptoms continuously since service, and it was not manifest to a compensable degree within one year of separation from service.  The Veteran's theory of entitlement consists entirely of his allegations that his symptoms began during service; however, the Board rejects his statements regarding in-service onset as not credible.  The Board also rejects the April and October 2007 medical opinions of onset during service as based on an inaccurate factual premise.  In light of the Board's finding the Veteran's statement not credible regarding the start of his mental disorder (as well as the opinions relying those statements), the record does not show onset of symptoms in service or for thirteen years after his separation from active service.  As such, service connection under the "chronic disease" provisions of 38 C.F.R. §§ 3.303(b) and 3.307(a) is not warranted.

The Board has also considered direct service connection.  Direct service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board has already found that the Veteran's accounts of symptoms in-service are not credible.  The service personnel and treatment records show no sign of psychiatric disturbance.  In pertinent part, the July 2013 VA examination report indicates that there was no reliable information on which to opine an etiology of the Veteran's illness.  The Veteran has not alleged, and the record does not otherwise suggest, that the Veteran had some other event, injury, or disease during service to which his current psychiatric disability may be related.  The Board finds that the preponderance of the evidence demonstrates that there is no event, injury, or disease in-service to which the Veteran's current psychiatric disability may be related.  The second service connection element is not met.  Service connection on a direct basis is not warranted.  Id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


